Title: Catullus No. III, [29 September 1792]
From: “Catullus”,Hamilton, Alexander
To: 



[Philadelphia, September 29, 1792]

For the Gazette of the United States.
Aristides complains that the American has charged Mr. Jefferson with being the patron and promoter of national disunion, national insignificance, public disorder and discredit. The American however, has only affirmed, that “the real or pretended political tenets of that gentleman tend” to those points.
The facts which have been established clearly demonstrate, that in the form in which it is made, the charge is well founded.
If Mr. Jefferson’s opposition to the funding system, to the bank, and to the other measures which are connected with the administration of the national finances had ceased, when those measures had received the sanction of law; nothing more could have been said, than, that he had transgressed the rules of official decorum, in entering the lists against the head of another department (between whom and himself, there was a reciprocal duty to cultivate harmony) that he had been culpable in pursuing a line of conduct, which was calculated to sow the seeds of discord in the executive branch of the government, in the infancy of its existence.
But when his opposition extended beyond that point; when it was apparent, that he wished to render odious, and of course to subvert (for in a popular government these are convertible terms) all those deliberate and solemn acts of the legislature, which had become the pillars of the public credit, his conduct deserved to be regarded with a still severer eye.
Whatever differences of opinion may have preceded those acts—however exceptionable particular features in them may have appeared to certain characters, there is no enlightened nor discreet citizen but must agree, that they ought now to remain undisturbed. To set afloat the funding system, after the faith of the nation had been so deliberately and solemnly pledged to it—after such numerous and extensive alienations of property for full value have been made under its sanction—with adequate revenues, little burthensome to the people—in a time of profound peace
   
   The partial Indian hostilities which exist, can hardly be deemed an interruption of the general peace.

—with not even the shadow of any public necessity—on no better ground than that of theoretical and paradoxical dogmas—would be one of the most wanton and flagitious acts, that ever stained the annals of a civilized nation.

Yet positions tending to that disgraceful result have been maintained in public discourses, by individuals known to be devoted to the Secretary of State; and have been privately smiled upon as profound discoveries in political science.
Yet the less discreet, though not least important partizans of that officer, talk familiarly of undoing the funding system as a meritorious work: Yet his Gazette (which may fairly be regarded as the mirror of his views) after having labored for months to make it an object of popular detestation, has at length told us in plain and triumphant terms, that “the funding system has had its day;” and very clearly, if not expressly, that it is the object of the party to overthrow it.
The American, then, has justly, and from sufficient data, inferred, that Mr. Jefferson’s politics, whatever may be the motives of them tend to national disunion, insignificance, disorder and discredit. That the subversion of the funding system would produce national discredit, proves itself. Loss of credit, the reason being the same, must attend nations, as well as individuals who voluntarily and without necessity, violate their formal and positive engagements.
Insignificance and disorder, as applied to communities, equally with individuals, are the natural offspring of a loss of credit, premeditatedly and voluntarily incurred.
Disunion would not long lag behind. Sober-minded and virtuous men in every State would lose all confidence in, and all respect for a government, which had betrayed so much levity and inconsistency, so profligate a disregard to the rights of property, and to the obligations of good faith. Their support would of course be so far withdrawn or relaxed, as to leave it an easy prey to its enemies. These comprize the advocates for separate confederacies; the jealous partizans of unlimited sovereignty, in the State governments—the never to be satiated lovers of innovation and change—the tribe of pretended philosophers, but real fabricators of chimeras and paradoxes—the Catalines and the Cæsars of the community (a description of men to be found in every republic) who leading the dance to the tune of liberty without law, endeavor to intoxicate the people with delicious but poisonous draughts to render them the easier victims of their rapacious ambition; the vicious and the fanatical of every class who are ever found the willing or the deluded followers of those seducing and treacherous leaders.
But this is not all—the invasion of sixty millions of property could not be perpetrated without violent concussions. The States, whose citizens, both as original creditors and purchasers own the largest portions of the debt (and several such there are) would not remain long bound in the trammels of a party which had so grossly violated their rights. The consequences in experiment would quickly awaken to a sense of injured right, and interest such of them, whose representatives may have wickedly embarked, or been ignorantly betrayed into the atrocious and destructive project.
Where would all this end but in disunion and anarchy? in national disgrace and humiliation?
Aristides insinuates that the American has distinguished Mr. Jefferson as “the Cataline of the day—the ambitious incendiary.” Those epithets are not to be found in either of the papers, under that signature. But the American has said, that Mr. Jefferson “has been the prompter, open or secret, of unwarrantable aspersions on men, who as long as actions, not merely professions, shall be the true test of patriotism and integrity need never decline a comparison with him of their titles to the public esteem,” and he is supported in the assertion by facts.
Not to cite or trace those foul and pestilent whispers, which clandestinely circulating through the country, have, as far as was practicable, contaminated some of its fairest and worthiest characters, an appeal to known circumstances will justify the charge.
Some time since, there appeared in print certain speculations, which have been construed into an advocation of hereditary distinctions in government. These (whether with, or without foundation, is to this moment matter of conjecture) were ascribed to a particular character—pre-eminent for his early, intrepid, faithful, presevering and comprehensively useful services to his country—a man pure and unspotted in private life, a citizen having a high and solid title to the esteem, the gratitude and the confidence of his fellow-citizens.
The first volume of the “Rights of man” makes its appearance—The opportunity is eagerly seized, to answer the double purpose of wounding a competitor and of laying in an additional stock of popularity; by associating and circulating the name of Thomas Jefferson, with a popular production of a favorite writer, on a favorite subject.
For this purpose the Secretary of State sits down and pens an epistle to a printer in the city of Philadelphia, transmitting the work for republication, and expressing his approbation of it in a way, which we learn, from the preface of that printer to his edition of the work, was calculated not only to do justice to the writings of Mr. Paine, but to do honor to Mr. Jefferson; by directing the mind to a contemplation of that republican firmness and democratic simplicity, which ought to endear him to every friend to the “Rights of Man.”
The letter, as we learn from the same preface, contained the following passages: “I am extremely pleased to find it will be reprinted here, and that something is at length to be publicly said against the political heresies, which have sprung up among us. I have no doubt our citizens will rally a second time round the standard of common sense.”
There was not a man in the United States, acquainted with the insinuations, which had been propagated, who did not instantly apply the remark—and the signal was so well understood by the partizans of the writer, that a general attack immediately commenced. The newspapers in different States resounded with invective and scurrility against the patriot, who was marked out as the object of persecution, and if possible of degradation.
Under certain circumstances general expressions designate a person or an object as clearly as an indication of it by name. So it happened in the present case. The Javelin went directly to its destination.
But it was quickly perceived, that discerning and respectable men disapproved the step. It was of consequence to endeavor to maintain their good opinion. Protestations, and excuses as frivolous as awkward were multiplied to veil the real design.
“The gentleman alluded to, never once entered into the mind! It was never imagined, that the printer would be so incautious as to publish the letter or any part of it—nothing more was in view than to turn a handsome period, and to avoid the baldness of a note that did nothing but present the compliments of the writer!”
Thus a solemn invocation to the people of America, on the most serious and important subject, dwindled at once into a brilliant conceit, that tickled the imagination too much to be resisted. The imputation of levity was preferred to that of malice.
But when the people of America presented themselves to the disturbed patriotic fancy, as a routed host, scattered and dispersed by political sorcerers; how was it possible to resist the heroic, the chivalrous desire, of erecting for them some magic standard of orthodoxy, and endeavoring to rally them round it, for mutual protection and safety.
In so glorious a cause, the considerations—that a citizen of the United States had written in a foreign country a book containing strictures on the government of that country, which would be regarded by it, as libellous and seditious—that he had dedicated this book to the chief magistrate of the union—that a republication of it under the auspices of the Secretary of State, would wear the appearance of its having been promoted, at least of its being patronized by the government of this country—were considerations too light and un-important to occasion a moment’s hesitation or pause.
Those who, after an attentive review of circumstances, can be deceived by the artifices, which have been employed to varnish over this very exceptionable proceeding must understand little of human nature—must be little read in the history of those arts, which in all countries, and at all times have served to disguise the machinations of factious and intriguing men.
The remaining circumstance of public notoriety, which fixes upon Mr. Jefferson the imputation of being the prompter, or instigator of detraction, exists in his patronage of the National Gazette.
Can any attentive reader of that Gazette doubt, for a moment, that it has been systematically devoted to the calumniating and blackening of public characters? Can it be a question, that a main object of the paper is to destroy the public confidence in a particular public character, who it seems is to be hunted down at all events, for the unpardonable sin of having been the steady, invariable and decided friend of broad national principles of government? Can it be a question, that the persecution of the officer alluded to, is agreeable to the views of the institutor of the paper?
Does all this proceed from motives purely disinterested and patriotic? Can none of a different complexion be imagined, that may at least have operated to give a stimulous to patriotic zeal?
No. Mr. Jefferson has hitherto been distinguished as the quiet modest, retiring philosopher—as the plain simple unambitious republican. He shall not now for the first time be regarded as the intriguing incendiary—the aspiring turbulent competitor.
How long it is since that gentleman’s real character may have divined, or whether this is only the first time that the secret has been disclosed, I am not sufficiently acquainted with the history of his political life to determine; But there is always “a first time,” when characters studious of artful disguises are unveiled; When the vizor of stoicism is plucked from the brow of the Epicurean; when the plain garb of Quaker simplicity is stripped from the concealed voluptuary; when Cæsar coyley refusing the proffered diadem, is seen to be Cæsar rejecting the trappings, but tenaciously grasping the substance of imperial domination.
It is not unusual to defend one post, by attacking another. Aristides has shewn a disposition to imitate this policy. He by clear implication tells us, and doubtless means it as a justification of the person whom he defends—that attachment to aristocracy, monarchy, hereditary succession, a titled order of nobility and all the mock pageantry of Kingly government form the appropriate and prominent features in the character to which he boasts Mr Jefferson’s opposition, and which it seems to be a principal part of the business of his Gazette to depreciate. This is no more than what has been long matter for malevolent insinuation; I mistake however the man, to whom it is applied, if he fears the strictest scrutiny into his political principles and conduct; if he does not wish there “were windows in the breast,” and that assembled America might witness the inmost springs of his public actions. I mistake him, however a turn of mind less addicted to dogmatising than reasoning, less fond of hypotheses than experience, may have led to speculative doubts concerning the probable success of the republican theory—if he has not uniformly and ardently, since the experiment of it began in the United States, wished it success—if he is not sincerely desirous that the sublime idea of a perfect equality of rights among citizens, exclusive of hereditary distinctions, may be practically justified and realized—and if, among the sources of the regret, which his language and conduct have testified, at the overdriven maxims and doctrines that too long withstood the establishment of firm government in the United States, and now embarrass the execution of the government which has been established, a principal one has not been their tendency to counteract a fair trial of the theory, to which he is represented to be adverse. I mistake him if his measures, proceeding upon the ground of a liberal and efficient exercise of the powers of the national government have had any other object than to give to it stability and duration; the only solid and rational expedient for preserving republican government in the United States.
It has been pertinently remarked by a judicious writer, that Cæsar, who overturned the republic, was the WHIG, Cato, who died for it, the TORY of Rome; such at least was the common cant of political harangues; the insidious tale of hypocritical demagogues.
Catullus.
